    Case 2:19-cv-00040 Document 14-2 Filed in TXSD on 02/15/19 Page 1 of 4



 

 

 

 

 

 

                                       

                                       




                       EXHIBIT 14

 

 

 
       Case 2:19-cv-00040 Document 14-2 Filed in TXSD on 02/15/19 Page 2 of 4



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION


JULIETA GARIBAY, et al.                               §
                                                      §
vs.                                                   § Civil Action No. 2:19-cv-00040
                                                      §
DAVID WHITLEY, et al.                                 §


                       DECLARATION OF ELENA KEANE
       IN SUPPORT OF APPLICATION FOR TEMPORARY RESTRAINING ORDER


STATE OF TEXAS                                        §
COUNTY OF GALVESTON                                   §



      1. My name is Elena Keane, and I am a resident and registered voter of Galveston County.

         I am over the age of 18 and fully competent to make this declaration. I have personal

         knowledge of each of the matters stated in this declaration.

      2. I naturalized as a United States citizen in May 2018.

      3. I registered to vote in May 2018 and I voted in the 2018 midterm General Election.

      4. I currently have a valid Texas driver’s license. The Department of Public Safety (“DPS”)

         issued my current driver’s license to me on June 8, 2018. My driver’s license expires on

         August 18, 2023.

      5. When I went to apply for my original driver’s license, I provided my green card to prove

         my lawful presence.

      6. I received a letter dated January 28, 2019 from the Galveston County Tax Assessor-

         Collector stating that: “My office has received information concerning your registration

         to vote. Your registration status is being investigated because there is reason to believe

                                                  1
 Case 2:19-cv-00040 Document 14-2 Filed in TXSD on 02/15/19 Page 3 of 4



   you may not be a United States citizen.” The letter asked me to provide proof of my

   United States citizenship. The letter said that if I did not provide proof of citizenship,

   that my registration would be cancelled in 30 days.

7. I later received a second letter, dated January 30, 2019, from the Galveston County Tax

   Assessor-Collector, which stated: “[T]he SOS notified me that your citizenship status

   was confirmed by the Texas Department of Public Safety and that no further action is

   required by you. Please accept my apologies for this error. Your status as a registered

   voter in Galveston County is Active and no further action is necessary.”

8. These letters made me very confused about my voter registration status. I do not want to

   vote any more in the future. I feel very worried that I did something wrong when I

   registered to vote, even though I know I am a United States citizen. I am worried that I

   am going to be investigated for registering to vote or because I voted, and that I am going

   to be removed from the voter rolls. I do not understand why I am included on the list of

   people who are accused of illegal registration and voting.

9. I do not know how I would be able to become a registered voter if I am removed from the

   voter rolls. I would not reregister if I am removed from the voter rolls (despite the fact

   that I am a United States citizen). I feel worried that if I vote again I will be criminally

   investigated.




                                            2
Case 2:19-cv-00040 Document 14-2 Filed in TXSD on 02/15/19 Page 4 of 4
